Citation Nr: 9928432	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-21 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a condition 
characterized by bilateral foot pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from July 1979 
to February 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 RO decision which denied the 
veteran's claims for service connection for bilateral hearing 
loss, tinnitus, and a condition manifested by bilateral foot 
pain.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
plausible claim for service connection for bilateral hearing 
loss.

2.  The veteran has not presented competent evidence of a 
plausible claim for service connection for tinnitus.

3.  The veteran has not presented competent evidence of a 
plausible claim for service connection for a condition 
manifested by bilateral foot pain.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim for service connection for tinnitus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim for service connection for a 
condition manifested by bilateral foot pain is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from July 1979 
to February 1987.  His discharge record (DD Form 214) 
reflects that his occupational specialty was that of a unit 
supply specialist.  The RO has made extensive efforts to 
obtain all service medical records from the veteran's active 
duty and later Reserve service, and only those records 
summarized below were obtained.

A review of the veteran's service medical records reveals 
that when he was examined for enlistment purposes in May 
1979, he had pure tone thresholds of 5, 5, 5, 5, and 10 
decibels in the right ear and 5, 5, 5, 10, and 20 decibels in 
the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  

Audiometric studies, performed in June 1980, revealed pure 
tone thresholds of 15, 15, 15, 15, and 15 decibels in the 
right ear and 10, 10, 10, 10, and 15 decibels in the left ear 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  

Audiometric studies, performed in February 1981, revealed 
pure tone thresholds of 15, 15, 15, 15, and 25 decibels in 
the right ear and 15, 15, 15, 15, and 20 decibels in the left 
ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  

In December 1982, the veteran presented for treatment with 
complaints of a wart on his left foot.  Examination showed a 
callused area on the left foot.  The assessment was a plantar 
wart.  It was planned that the callused area would be shaved.

Audiometric studies, performed in April 1983, revealed pure 
tone thresholds of 10, 0, 0, 0, and 0 decibels in the right 
ear and 5, 0, 0, 10, and 10 decibels in the left ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  

A May 1984 service medical record shows that the veteran was 
treated for middle ear congestion. 

A July 1984 service medical record reflects that the veteran 
complained of right foot pain for four days.  He said he felt 
pressure on the bottom of his foot, while standing.  He 
related he had been soaking his foot in cold water.  On 
examination of the right foot, there was no swelling or 
tenderness on palpation or discoloration; and his range of 
motion was within normal limits.  The assessment was a normal 
examination.  

In January 1987, the veteran waived a service separation 
examination, and no such examination was conducted.  He was 
discharged from active duty on February 6, 1987.  

The veteran subsequently had Army Reserve service, reportedly 
from February 1987 to February 1990.

A February 2, 1988 Army Reserve physical examination report 
shows that the veteran had pure tone thresholds of 10, 5, 5, 
5, and 10 in the right ear and 50, 35, 15, 15, and 20 in the 
left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The examination report includes a second set 
of audiogram results, which included pure tone thresholds of 
5, 0, 0, 5, and 15 decibels in the right ear and 50, 35, 20, 
20, and 20 decibels in the left ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  It was noted that the 
veteran had hearing loss.  It was also noted that his feet 
were normal.  On an accompanying medical history report, the 
veteran denied a history of hearing loss, ear trouble, or 
foot trouble.

The veteran was discharged from the Army Reserve in February 
1990.

An April 1990 record from AMP Incorporated (the veteran's 
employer) shows that the veteran had pure tone thresholds of 
5, 0, 0, 0, and 0 decibels in the right ear and 45, 35 or 30, 
10, 10, and 10 decibels in the left ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  The veteran indicated 
that he had not received any medical treatment for ear 
problems, and he denied having ringing in the ears.  He said 
he was currently having ear or hearing problems and had 
served in the Army and been exposed to [noise] from large 
vehicles and guns.  He also indicated he did not have any 
noisy hobbies.

In a March 1996 application for service connection (VA Form 
21-526), the veteran indicated he had a hearing disability 
and feet problems. 

The veteran underwent a VA audiological examination in 
October 1996.  Audiometric studies revealed pure tone 
thresholds of 45, 35, 15, 25, and 20 decibels in the right 
ear and 70, 60, 30, 30, and 35 decibels in the left ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  On 
application of the Maryland CNC word list, he had 96 percent 
correct and 98 percent correct speech discrimination in the 
right and left ears, respectively.  It was concluded that the 
veteran had mild to moderate mixed hearing loss through 1,500 
Hertz in the right ear, and mild to moderately severe mixed 
hearing loss in the left ear.  It was recommended that he 
undergo an otological evaluation because of bilateral mixed 
hearing loss which was suggestive of middle ear pathology.  
With respect to tinnitus, it was noted that he reported he 
had such since 1985.  He also reported having tinnitus as a 
result of noise exposure from firing artillery as a gun crew 
member.  On examination, it was noted he had bilateral 
tinnitus, which was periodic, becoming manifest 3 to 4 times 
per month.  

In November 1996, the veteran underwent a VA compensation 
examination of the feet and reported he was unable to wear 
soft shoes, including tennis shoes, as such caused arch pain.  
On examination, he could stand, squat, supinate, pronate, and 
do toe and heel raises.  His appearance, function, and gait 
were within normal limits.  He had no deformities and there 
were no secondary skin or vascular changes.  X-rays of the 
feet were normal.  The diagnosis was bilateral foot pain with 
a normal examination. 

A March 1997 medical record from Nalle Clinic shows that the 
veteran complained of hearing loss and ringing in his ears.  
An audiogram showed bilateral hearing loss.

In June 1997, the veteran submitted photocopies of his 
service awards. 

At a July 1997 RO hearing, the veteran testified that for 
most of his period of service he had served as a supply 
sergeant.  He also testified that he had served as a combat 
engineer.  While on active duty, he said, he had been exposed 
to a lot of loud noise from explosives and the Bradley 
fighting vehicle, among other things.  He said he had not 
used ear protection during service.  After service, he said, 
he immediately went into the Reserve.  At that time, he said, 
he was examined and told he had hearing problems.  He said he 
was given a waiver so that he could become a member of the 
Reserve.  He said he was currently having hearing problems, 
including problems understanding conversational speech.  He 
said he was not utilizing hearing aids.  He said he first 
noticed he had ringing in his ears in 1985, about two years 
before he was released from service; and he said he continued 
to have such.  He said he was employed at AMP Incorporated 
and was exposed to industrial noise which was not loud, while 
on the job.  After working for 2 or 3 years, he said, he 
underwent a hearing test and was told that his hearing was 
not as good as it should be.  As for his foot condition, he 
said, he developed foot pain as a result of wearing combat 
boots in service.  He said that his arches may have fallen. 

In August 1997, the veteran submitted photographs of himself 
while he was in service.

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
or aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106.  

The veteran contends he has hearing loss, tinnitus, and a 
condition manifested by bilateral foot pain, and that such 
are attributable to active service.  The threshold question 
to be answered is whether the veteran has met his initial 
burden of submitting evidence to show that his claims are 
well grounded, meaning plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has not 
done so, there is no VA duty to assist him in developing the 
claims, and the claims must be denied.  In order for a 
service connection claim to be well grounded, it must be 
supported by competent evidence of a current disability 
(medical evidence of a diagnosis), competent evidence of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstances, lay evidence), 
and competent evidence showing causality between service and 
a current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

A.  Hearing Loss

Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

1.  Right Ear 

The veteran served on active duty in the Army from 1979 to 
1987.  His military occupational specialty was that of a unit 
supply specialist.  A review of the claims file reveals no 
medical records reflecting hearing loss of the right ear 
during active duty or within the year after such service (for 
a presumption of service incurrence).  The first post-service 
indication of any right ear hearing loss is in 1996, many 
years after active duty and several years after Reserve 
service.  Specifically, audiometric testing, performed by the 
VA in October 1996, reflects that the veteran currently has a 
right ear hearing loss disability for VA compensation 
purposes.  38 C.F.R. § 3.385.  

One requirement for a well-grounded claim for service 
connection, is competent evidence of incurrence of a disease 
or injury in service.  Caluza, supra.  Aside from the 
veteran's post-service allegations, he has submitted no 
medical or other evidence to show right ear hearing loss 
during the time of active duty in the Army or during periods 
of active duty for training or inactive duty training in the 
Army Reserve.  Another requirement for a well-grounded claim 
is competent medical evidence showing causality between 
service and the current disability.  Caluza, supra; 
Grivois v. Brown, 6 Vet. App. 136 (1994).  In the instant 
case, there is no competent medical evidence on file which 
links the veteran's current right ear hearing loss with 
service.  The veteran's own statements and hearing testimony 
are to the general effect that his hearing loss is the result 
of acoustic trauma in service; however, these statements do 
not constitute competent medical evidence of causality, as 
required for a well-grounded claim, since the veteran is a 
layman and has no competence to give a medical opinion on the 
diagnosis or etiology of a claimed condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Additionally, there are 
medical records which contain a recitation of the veteran's 
self-reported history of noise exposure and right ear hearing 
loss in service.  See October 1996 VA compensation 
examination report.  However, such a mere transcription of a 
lay history is not competent medical evidence of causality 
for a well grounded claim.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

Absent competent medical evidence of incurrence and 
causality, as discussed above, the claim for service 
connection for hearing loss of the right ear is implausible 
and must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a).

2.  Left Ear

A review of the veteran's service medical records from his 
activ duty does not reflect any evidence of complaints, 
treatment, or a diagnosis of left ear hearing loss.  The 
veteran did not have a service separation examination, and he 
was discharged from active duty in the Army on February 6, 
1987.  Hearing loss of the left ear was first demonstrated 
during a routine Army Reserve examination on February 2, 1988 
(not during a period of active duty for training or inactive 
duty training).  This examination was within the year after 
active duty.  The examination did not include speech 
discrimination scores, but even if left ear hearing is rated 
based only on pure tone decibel average at the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz (and using the worst 
reported hearing from the two audiogram tests on February 2, 
1988), such hearing loss is noncompensable.  See 38 C.F.R. 
§ 4.85.  As left ear hearing loss was not to a compensable 
degree, the presumption of service incurrence does not apply.

Evidence since the February 1988 Reserve examination 
consistently shows left ear hearing loss.  While there is 
current evidence of left ear hearing loss apparently dating 
back to February 1988, there is still no medical evidence of 
an etiological link between such and service (including 
active duty, or periods of active duty for training and 
inactive duty training).  Medical evidence of causality is 
necessary for a well-grounded claim. 

Since the veteran has not met his initial burden of 
presenting evidence of a well-grounded claim for service 
connection for left ear hearing loss, including evidence of 
incurrence and causality, his claim must be denied.  
38 U.S.C.A. § 5107(a).

B.  Tinnitus

A review of the veteran's Army and Army Reserve service 
medical records does not reveal any evidence of tinnitus.  In 
fact, the first medical evidence of tinnitus is in 1996, 
nearly two decades after the veteran's active duty and 
several years after his Reserve service. 

In order for a service connection claim to be well grounded, 
it must be supported by competent medical evidence showing 
causality between service and the current disability.  
Caluza, supra; Grivois, supra.  In the instant case, the 
veteran has provided no competent medical evidence that 
tinnitus, first shown years after service, is related to 
service.  The written statements of the veteran and his RO 
hearing testimony, which assert he has tinnitus and that such 
is related to service, do not constitute competent medical 
evidence for a well-grounded claim, since, as a layman, he 
does not have competence to give a medical opinion on the 
diagnosis or etiology of a claimed condition.  Espiritu, 
supra.  Additionally, a recent VA examination (performed in 
1996) contains a recitation of the veteran's self-reported 
history of noise exposure and resultant tinnitus.  However, 
such a mere transcription of a lay history is not competent 
medical evidence of causality for a well grounded claim.  
LeShore, supra.

Since the veteran has not met his initial burden of 
presenting evidence of a well-grounded claim for service 
connection for tinnitus, his claim must be denied.  
38 U.S.C.A. § 5107(a).

C.  Condition Manifested by Bilateral Foot Pain

A review of the veteran's service medical records from his 
active duty (1979-1987) shows he was treated once in 1982 for 
a left foot plantar wart and/or calluses.  He was treated on 
another occasion for right foot complaints in 1984, but 
objective studies revealed his right foot was normal.  The 
active duty service medical records do not suggest that there 
was a chronic problem with either foot.  When the veteran was 
examined for Reserve purposes in 1988, his feet were 
objectively noted as normal.  There are no indications in his 
Reserve records of feet problems.  More recent medical 
evidence shows that when he was examined for VA compensation 
purposes in November 1996, he complained of foot pain.  On 
examination, his feet were clinically normal; and the 
diagnosis was bilateral foot pain, with a normal examination.   

Service connection requires more than the occurrence of a 
disease or injury during service.  For the veteran's claim of 
service connection to be deemed plausible, there must be 
competent medical evidence in the record which demonstrates 
that he currently has the disability for which service 
connection is claimed.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed.Cir. 
1997); Caluza, supra; Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As noted above, there is no medical evidence showing 
that the veteran currently has a condition manifested by 
bilateral foot pain.  At the time of his 1996 VA compensation 
examination, his feet were noted as normal.  Even assuming he 
does have a condition manifested by bilateral foot pain, 
there is still no medical evidence of causality linking such 
with service.  In the absence of such medical evidence of a 
nexus, the service connection claim is not well grounded and 
must be denied.  Caluza, supra.  

The written statements and testimony of the veteran, which 
are to the general effect that he has a condition manifested 
by bilateral foot pain and that such is related to his period 
of service, including his in-service use of combat boots, do 
not constitute competent medical evidence for a well-grounded 
claim, since, as a layman, he does not have the competence to 
give a medical opinion on the diagnosis or etiology of a 
claimed condition.  Espiritu, supra.  

The veteran has not met his initial burden of submitting a 
well grounded claim for service connection for a condition 
manifested by bilateral foot pain; as such, his claim must be 
denied.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a condition manifested by bilateral 
foot pain is denied. 



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

